DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 SUNLAND CAPITAL CORPORATION,
                           Appellant,

                                     v.

                  OCEAN MARINE PROJECTS, LTD,
                           Appellee.

                               No. 4D19-3953

                              [October 8, 2020]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. CACE19-014922.

  Carlos A. Souffront and Veronica A. Meza of GrayRobinson, P.A.,
Miami, for appellant.

  Chase Jansson of Campbell Johnston Clark, LLP, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.